TREzevant, J.,
declared the resolution of the whole court. The preface, to the execution on summary process, cannot be con* sidered as the judgment of the court, but only the recital thereof. The minute of the judgment, or decree, made at the time that it is given in court, is the record of such judgment or decree, and though brief, and informal, is a sufficient record to authorize the issuing of execution thereon ; and of course sufficient to support a sei. fa., to shew cause why execution should not issue thereon. The judgment of the District Court, on the plea of mil tiel record, was therefore right. But the decision, on thq question of costs, was incorrect. It is unnecessary to declare, on a summary process, set. fa. The sci. fa. to revive execution on sci. fa., need not be in the common formal mode, but may be short and substantia], by way of petition and process, and the defendant may be required to answer to it as a summary process. Therefore motion granted as to the costs.